DocuSign Envelope ID : 595F7477-FB87-493F-B103-6CDFA3DB77F0
                        Case 1:20-cr-00213-MKV Document 129 Filed 03/01/21 Page 1 of 2
                                                                                                         April 8, 2020 P.M.


            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            --------------------------------------------------------X
            UNITED STATES OF AMERICA

                                                                                     WAIVER OF RIGHT TO BE PRESENT
                                       -v-
                                                                                     AT CRIMINAL PROCEEDING

            Victor Martinez ,
                                                                                           20 -CR- 213   (MKV}
                                                Defendant.
            --------------------------------------------------------x


             Check Proceeding that Applies

            _x_ Entry of Plea of Guilty

                     I am aware that I have been charged with violations of federal law. I have consulted with my
                     attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
                     charges. I understand I have a right to appear before a judge in a courtroom in the Southern
                     District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
                     also aware that the public health emergency created by the COVID-19 pandemic has interfered
                     with travel and restricted access to the federal courthouse. I have discussed these issues with my
                     attorney. By signing this document, I wish to advise the court that I willingly give up my right to
                     appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
                     to advise the court that I willingly give up any right I might have to have my attorney next to me
                     as I enter my plea so long as the following conditions are met. I want my attorney to be able to
                     participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
                     want the ability to speak privately with my attorney at any time during the proceeding if I wish to
                     do so.


                                                                        l\DocuSigned by:


             Date: 2/25/21 Victor Martinez                              x\(~Q!Yl ~
                           Print Name                                   Signature of Defendant




             _x_ Sentence

                      I understand that I have a right to appear before a judge in a courtroom in the Southern District
                      of New York at the time of my sentence and to speak directly in that courtroom to the judge who
                      will sentence me. I am also aware that the public health emergency created by the COVID-19
                      pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
                      to wait until the end of this emergency to be sentenced. I have discussed these issues with my
                      attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
                      courtroom with my attorney and the judge who will impose that sentence. By signing this
                      document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
                      the Southern District of New York for my sentencing proceeding as well as my right to have my
                      attorney next to me at the time of sentencing on the following conditions. I want my attorney to
DocuSig n Envelope ID: 595F7 4 77-FB87-493F-B 103-6CDFA3D877FO
                          Case 1:20-cr-00213-MKV Document 129 Filed 03/01/21 Page 2 of 2




                      be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
                      I also want the ability to speak privately with my attorney at any time during the proceeding if I
                      wish to do so.



             Date:    2/25/21           Victor Martinez             x[V~'r/1~
                                                                            748A898682~3118 ...
                                        Print Name                      Signature of Defendant

             I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
             my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
             this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the

             :.: ~•dings being;;:: my~~==•h participatin emotel)z
            t/i,)Ji.,           Print Name




              Date:    2/25/21




              Accepted:
                                 Signature/ of Judge
                                 Date: 3 w} Z I




                                                                    2
